Citation Nr: 9933979	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  98-03 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for double vision.

3.  Entitlement to service connection for dizzy spells and 
loss of balance.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a sleep disorder 
including nightmares.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from April 1952 to March 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the Reno, 
Nevada Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for hearing loss and 
double vision as secondary to the veteran's service-connected 
residuals of a brain concussion, dizzy spells and loss of 
balance, headaches, and nightmares.

The veteran, his spouse, and his representative testified 
before a hearing officer at a RO hearing in May 1998.

The Board notes that the veteran, in his March 1997 
statement, also raised the issue of increased (compensable) 
evaluation for his service-connected residuals of brain 
concussion.  It appears that the RO has not had addressed 
this issue.  As all steps required for jurisdiction have not 
been satisfied, the issue is referred to the RO for 
appropriate action.  Black v. Brown, 10 Vet. App. 279 (1997). 



FINDING OF FACT

There is no competent medical evidence of record showing a 
nexus between the veteran's hearing loss disability, double 
vision, dizzy spells and loss of balance, headaches and sleep 
disorder including nightmares and his active service or his 
service- connected residuals of brain concussion.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hearing loss disability is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for double vision is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  The veteran's claim of entitlement to service connection 
for dizziness and loss of balance is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

4.  The veteran's claim of entitlement to service connection 
for headaches is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

5.  The veteran's claim of entitlement to service connection 
for sleep problems is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hearing loss, 
double vision, dizzy spells and loss of balance, headaches 
and a sleep disorder on the basis that these disorders are 
related to service or to in- service head injuries.  It is 
necessary to determine if he has submitted a well grounded 
claim with respect to each issue.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A well grounded claim for service 
connection generally requires competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1998); Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).   Alternatively, the nexus between service 
and the current disability can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. § 1110 (West 1991), or for disability that is 
proximately due to or the result of service connected 
disability, 38 C.F.R. § 3.310(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.   Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999). 

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

The record contains statements and testimony from the veteran 
that his hearing loss, double vision, dizzy spells, 
headaches, and sleep problems resulted from his head injuries 
during service.  The veteran contended that he sustained head 
injuries on several occasions during service, not just the 
one reported in his service medical records.  According to 
the veteran, he sustained a head injury while working on an 
airplane and lost consciousness, sustained a head injury when 
he ran into the wing of an airplane while playing football, 
sustained a head injury when he was startled awake and fell 
on his footlocker hitting his head on the locker and was cut 
by broken glass, and again he sustained an head injury when 
he fell off a balcony during service and received stitches in 
his forehead.   

Service medical records show that the veteran sustained and 
was treated for a brain concussion on only one occasion 
during service when he was kicked in the head while playing 
football.  Service medical records show no complaints, 
findings, or treatment of hearing loss, double vision, dizzy 
spells, loss of balance, headaches, or a sleep disorder with 
nightmares during service or at separation.  At his March 
1956 separation examination, audiological, vision, 
neurological, and psychiatric evaluations were normal.  No 
scars of the head, face or neck were noted.

Service connection has been established for residuals of 
brain concussion, rated as noncompensable since 1956.

The Board reviewed the veteran's VA medical records including 
multiple VA examinations and hospitalization reports from 
September 1956 to August 1998 as well as private medical 
records received during this period.  Left ear hearing loss 
was first diagnosed in an April 1983 VA examination more than 
25 years after service.  Left hearing loss has subsequently 
been diagnosed on several occasions; however, no medical 
professional has attributed this hearing loss to the 
veteran's service or his service-connected residuals of brain 
trauma.  

The evidence of record indicates that the veteran first 
complained of vision difficulties in 1987 and again in 1998.  
However, the record does not contain any evidence of a 
diagnosis of a vision problem to include double vision.  
Evidence of record indicates that the veteran first 
complained of dizziness in a January 1992 VA medical record 
and was subsequently diagnosed with positional vertigo.  The 
veteran has continued to complain of intermittent dizziness 
and loss of balance since 1992.  The VA medical records and 
the veteran's own statements indicate that these complaints 
have been attributed to his sinus and cardiovascular 
disorders.  There is no documentation from a medical 
professional relating such disorder to the veteran's service 
or his service-connected residuals of a brain concussion.  

The medical evidence of record shows that the veteran began 
complaining of headaches in September 1956 and has continued 
to complain of headaches intermittently through the present 
time.  The medical records show assessments of headaches and 
recurrent headaches.  Multiple neurological evaluations have 
revealed normal findings.  Although various physicians have 
noted the veteran's headache complaints, none of these 
physicians have related such complaints to the veteran's 
service or to his service-connected residuals of brain 
concussion.  The evidence of record shows that the veteran 
began complaining of a sleep disorder including inability to 
sleep in 1987 and intermittently since that time.  Again, 
various physicians have noted such complaints but have not 
attributed sleep disturbances to the veteran's service or his 
service-connected residuals of brain concussion.

The VA and private medical records also show that the veteran 
has peripheral vascular disease, post abdominal aortic 
aneurysm repair 1982 and hepatitis C, 1982.  These 
disabilities are not the subject of the veteran's claim.

In a February 1997 statement in support of the veteran's 
claim, a friend of the veteran reported that he served with 
the veteran from August 1953 to July 1956 and that the 
veteran fell from a balcony and sustained a head injury 
requiring stitches; fell over his foot locker and broke a 
glass then struck his head on the foot locker and was cut by 
the broken glass again requiring stitches; and was struck in 
the head by airplane gear resulting in hospitalization for 
concussion.

At his May 1998 hearing, the veteran and his spouse testified 
as to the veteran's hearing loss disability in the left and 
right ears, dizziness and loss of balance, headaches, and 
sleep disturbances.  The veteran stated that he believed his 
hearing loss disability was the result of his exposure to 
airplane noise while he was in service as well as his 
multiple head injuries received therein.  He further stated 
that his headaches and dizziness were also related to his 
service-connected residuals of brain concussion and 
additional head injuries he sustained during service.  The 
veteran's spouse stated that the veteran has experienced 
sleep disturbances to include nightmares since shortly after 
they were married in 1956.  

The veteran underwent a VA compensation and pension 
examination by a private physician in June and August 1998.  
The physician stated that he had reviewed the veteran's claim 
file.  The physician noted that the veteran reported 
sustaining several head injuries during service and 
complained of headaches, dizziness, hearing loss, blurring 
vision, and sleep disturbances.  On physical examination, 
visual fields were full and funduscopic examination revealed 
bilateral flat discs.  Cranial nerves were normal, although 
there was an area of hyperpathia distal to a scar over the 
left forehead consistent with neuroma.  There was no fix or 
drift on the motor examination, and fine motor coordination 
was equal bilaterally.  There was no functional impairment of 
the peripheral of the autonomic system, and the eye 
examination was normal with bilateral arcus senilis noted.  A 
MRI of the brain was normal.  The diagnoses included history 
of multiple concussions, no evidence of memory impairment, 
and evidence of neuroma formation, left forehead.  In an 
August 1998 follow-up examination, there was absent hearing 
to tuning fork in the left ear, but hearing was intact in the 
right ear.  His gait was normal and reflexes were symmetric.  
In an August 1998 statement subsequent to a follow-up 
examination of the veteran, the physician stated that the 
veteran did not have any of the symptoms he complained of and 
that it was his opinion that the hearing loss, headaches, 
dizzy spells, blurred vision, and sleep disturbances were not 
a direct consequence of his service-connected concussion.   

The veteran is competent to report on that which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The 
Board has carefully considered the veteran's statements and 
testimony as well as that of his spouse and his friend with 
respect to his claims; however, through these statements 
alone, he cannot meet the burden imposed by section 5107(a) 
merely by presenting lay statements as to the existence of a 
disorder and a relationship between that disorder and his 
service because there is no evidence that either the veteran, 
his spouse, or friend are competent to offer medical 
opinions.  Espiritu, 2 Vet. App. 492.  Furthermore, lay 
assertions of medical etiology or diagnosis cannot constitute 
evidence to render a claim well grounded under section 
5107(a); if no cognizable evidence is submitted to support 
the claim, the claim cannot be well grounded.  Tirpak, 2 Vet. 
App. at 611.

In the instant case, the veteran's service medical records 
show no findings, diagnoses, or treatment of hearing loss, 
double vision, dizziness, headaches, and sleep disturbances.  
The July 1997 statement submitted by the veteran's friend 
only supports the veteran's contention that he sustained more 
than one head injury during service, it does not provide any 
evidence pertaining to the existence or etiology of the 
claimed disabilities.  The veteran's spouse's statements set 
forth the veteran's complaints following service and her 
belief that they were related to the veteran's service.  As 
noted above, there is no documentation of record indicating 
that the veteran's spouse is competent to provide medical 
opinion as to the cause of the disabilities. 

Moreover, the record does not contain any competent medical 
evidence linking the veteran's hearing loss, dizziness, 
headaches, and sleep disturbances to active service or his 
service-connected residuals of brain concussion.  To the 
contrary, a neurologist who examined the veteran for VA 
opined that the hearing loss, headaches, dizzy spells, 
blurred vision, and sleep disturbances were not a direct 
consequence of his service-connected concussion.  The Court 
has held that where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well 
grounded claim.  Caluza, 7 Vet. App. at 507; see also 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. 
Brown, 8 Vet. App. 384 (1995); Grottveit, 5 Vet. App. at 93.   

Accordingly, the Board concludes that the veteran's claims 
for service connection on either a direct or secondary basis 
for hearing loss, double vision, dizziness and loss of 
balance, headaches, and sleep disturbances are not well 
grounded and are denied.  38 U.S.C.A. § 5107 (West 1991).

Lastly, when addressing whether a claim is well grounded, 
after establishing the competency of the evidence, the 
veracity of the evidence is accepted.  The weighing and 
balancing of the evidence of record occurs at the merits 
stage.  Thus, the doctrine of doubt is not applicable where a 
claim is not well grounded as there is no evidence to weigh 
or balance.  




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a hearing loss disability is denied.  
Service connection for double vision is denied.  Service 
connection for dizziness and loss of balance is denied.  
Service connection for headaches is denied.  Service 
connection for sleep problems is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals







